DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MARKAL TILLMAN,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-3060

                         [December 20, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph George Marx,
Judge; L.T. Case No. 1999CF013625BXXXMB.

  Markal Tillman, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.